DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a method for positioning a table in a medical device, classified in A61B 6/0492.
II. Claim 22-27, drawn to a method for positioning a table using a virtual model of the subject, classified in A61B 2034/105.
II. Claims 41-45, 47-48, drawn to a method of determining a target area relating to a subject situated on a table of a medical system including a first modality device and a second modality device, classified in A61B 6/4417.

The inventions are independent or distinct, each from the other because:
Inventions of groups I, II, III are directed to related field of medical imaging. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different modes of operation or function.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

During a telephone conversation with Xiaobing Zhang (Reg. No. 63,927) on 8/22/2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 22-27, 41-45, 47-48 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Profio et al.1 or in view of Filiberti.2
With regard to claim 1, Profio et al. teach method implemented on at least one machine, each of which has at least one processor and at least one storage device, for positioning a table in a medical device, the table having a long direction (see figs. 1-2, ¶ 24: imaging table and computer; see also Filiberti figs. 1, 3-4)), comprising: obtaining a target image including a subject situated on the table (see fig. 1, 3, ¶ 20: imaging subject or patient on the table; see also Filiberti fig. 1, camera 10, ¶ 28);
obtaining, in the target image, a focus position, the focus position being associated with a region of interest of the subject to be scanned or treated by the medical device (see ¶¶ 33, 41-42: anatomical reference position; joint reference position; reference position associated with region of interest; see also Filiberti ¶¶ 15, 21-29, fig. 1, 3-4: the cameras image the subject or patient; focus position marked by markers; the position of markers associated with associated region of interest); and
determining, based on the focus position, a target table position, wherein when the table is at the target table position, the region of interest of the subject is located at or in a vicinity of an isocenter of the medical device (see ¶¶ 43-45: table position adjusted based on the reference position such that the region of interest is in the center; see also Filiberti ¶ 29: once the marker position is established, the couch position is moved so that the tumor is shifted to the isocenter).
With regard to claim 2, Profio et al. teach obtaining a protocol associated with the region of interest; and determining the focus position based on the protocol (see ¶ 31: imaging protocol to provide focus position of the anatomy of interest).
With regard to claim 4, Profio et al. teach determining the focus position based on the mark (see ¶¶ 33, 41-42: anatomical reference position; joint reference position read as marker; see also Filiberti ¶¶ 21-22). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Profio et al. or Filiberti.
With regard to claim 3, Profio et al. teach receiving user instruction to move the focus position (see ¶ 32), but fail to explicitly teach causing the target image to be displayed with a movable line on a terminal device, the movable line being vertical to the long direction of the table in the target image, and the obtaining, in the target image, a focus position including:Preliminary AmendmentAttorney Docket No.: 20618-0554US00Application No.: Not yet assignedPage 3 of 9 receiving a user instruction with respect to moving the movable line in the target image; and determining the focus position based on the movable line moved according to the user instruction, however Examiner takes Official Notice to the fact that user instruction to move a movable line vertical to the long direction of the table is well known in the art before the effective filing date and would have been obvious to incorporate known teachings in to the configuration of Profio et al. or Filiberti yielding predictable and enhanced positioning results by allowing a user to align the focus position using a movable line on a computer screen.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Profio et al. or Filiberti and further in view of Krishnaiyer Raman et al.3 (hereinafter “Raman”)
With regard to claim 5, Profio et al. fail to explicitly teach projecting a positioning image associated with the region of interest on the subject, according to which the mark on the subject is determined, however Raman et al. teach the missing feature (see ¶¶ 2, 20: projecting alignment patterns).
One skilled in the art before the effective filing date would have found it obvious to combine the teachings to arrive at the claimed invention. It would have been obvious to incorporate known teachings of projection an image or alignment pattern to determine patient positioning as taught by Raman et al. in to the configuration of Profio et al. or Filiberti yielding predictable and enhanced positioning of patient for imaging. 

Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US Publication No. 2018/0140270.
        2 US Publication No. 2014/0123388.
        3 US Publication No. 2020/0178839.